This case is controlled by the ruling of this court in Dugas v.  Dugas, 201 Ga. 190 (39 S.E.2d 658), where it was held that a verdict or judgment granting a divorce does not, under the terms of the new divorce law (Ga. L. 1946, p. 90), become final pending the expiration of the 30 day period after the rendition of such verdict or judgment, and that consequently neither a motion for new trial nor a direct bill of exceptions can be taken to review such tentative verdict or judgment pending the expiration of such 30-day period. It follows, therefore, that under the provisions of the Code, § 6-701, this court is without jurisdiction to entertain the bill of exceptions, which complains of the overruling of a motion for new trial instituted prior to the expiration of the 30-day period; and since it is made the duty of this court, under the provisions of the Code, § 24-4537, to raise all questions related to its lack of jurisdiction, the writ of error must be
Dismissed. All the Justices concur, except Atkinson, J., who dissents for reasons expressed in the dissenting opinion in Dugas v. Dugas, supra; and Wyatt, J., who took no part in the consideration or decision of this case.
       No. 15895. SEPTEMBER 5, 1947, REHEARING DENIED OCTOBER 17, 1947.